Opinion by
Mb. Justice Potteb,
This appeal is from the decree awarding partition. As stated by appellant, the errors complained of relate in the first place to the including in the partition, certain interests purchased by appellant, as he alleges, with his own individual funds as part of the trust estate, and increasing the purparts of each of the parties interested in the estate by the proportionate amount of the Wilcox purchase. But the learned court found the facts directly against the contention of appellant in this respect, and his finding is supported by the evidence. It is further suggested that there was error in the refusal of the master and commissioners to permit an opportunity for bids, upon the purparts. This proceeding was under the act of July 7, 1885, which contains no provision for bidding on purparts.
The appellant further contends that the partition proceedings were incomplete and irregular because the court did not partition the oil in and under the lands, or produced or to be produced from the-same, among the parties entitled thereto.
It is sufficient answer to this, to say that the record shows that part of the lands involved, were subject to prior leases, which were in force. These could not be disturbed. The interest in the lands and in the oil leases were separate and independent. One was personal, the other real: Wettengel v. Gormley, 184 Pa. 354.
We see no merit in any of the assignments of error as to the proceedings in partition, and they are all overruled. The decree of the court below is affirmed, and the appeal is dismissed at the costs of appellant.